Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is the U.S. national stage application of International Patent Application No. PCT/EP2018/055976, filed March 9, 2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

EXAMINER' S AMENDMENT
1.	An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Dr. Frank Eisenschenk on 08/26/2022.
The application has been amended as follows: IN THE CLAIMS: 
Claims 30 and 31 have been amended (see attached claim listing).


Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to A dual AAV vector system comprising two AAV vectors, wherein: a first AAV vector comprises, between 5’ and 3’ AAV ITRs, a first nucleic acid sequence that encodes a N-terminal part of a glycogen debranching enzyme (GDE), and a second AAV vector comprises, between 5’ and 3’ AAV ITRs, a second nucleic acid sequence that encodes a C-terminal part of said GDE, and wherein the first and second nucleic acid sequences encoding said GDE comprise a polynucleotide region that permits the production of a full-length GDE protein that is free of the prior art of record.  There is no prior art that teaches or suggests a dual AAV vector system comprising between a first and second AAV ITRs nucleotide sequences that encode glycogen debranching enzymes as claimed in the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


CLAIM LISTING WITH EXAMINER’S AMENDMENT:

30.	(Currently Amended)	The dual AAV vector system according to claim 20, wherein the polynucleotide region is a GDE polynucleotide sequence that overlaps between said first and second nucleic acid sequences, and wherein the nucleic acid sequence encoding the N-terminal part of GDE and the nucleic acid sequence encoding the C-terminal part of GDE are selected from the combinations shown in the following table:
Nucleic acid encoding the N-terminal part of GDE
Nucleic acid encoding the C-terminal part of GDE
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:15
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
SEQ ID NO:18
SEQ ID NO:18
1-1809 of SEQ ID NO:12
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
SEQ ID NO:18
SEQ ID NO:18
1-1809 of SEQ ID NO:13
1-1809 of SEQ ID NO:14
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:14
2641-4599 of SEQ ID NO:14
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:14
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:14
SEQ ID NO:18
SEQ ID NO:18
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:15
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1-1809 of SEQ ID NO:15
SEQ ID NO:18
SEQ ID NO:18
2641-4599 of SEQ ID NO:15

.

31.	(Currently Amended)	The dual AAV vector system according to claim 30, wherein:
a) the first AAV vector comprises a genome comprising, in the 5' to 3' orientation:
- a 5’ ITR;
- a promoter optionally preceded by an enhancer;
- optionally, an intron;
- a nucleic acid sequence encoding a N-terminal part of GDE selected in the group consisting of the nucleic acid sequences encoding a N-terminal part of GDE shown in the following table; and
- a 3’-ITR; and
b) the second AAV vector comprises a genome comprising, in the 5’ to 3’ orientation:
	- a 5’ ITR;
	- a nucleic acid sequence encoding a C-terminal part of GDE selected in the group consisting of the nucleic acid sequences encoding a C-terminal part of GDE shown in the following table;
	- a polyadenylation signal; and
	- a 3’-ITR
Nucleic acid encoding the N-terminal part of GDE
Nucleic acid encoding the C-terminal part of GDE
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:12
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:12
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:13
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:13
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:14
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:14
1-1692 of SEQ ID NO:15
1693-2688 of SEQ ID NO:12
1693-2688 of SEQ ID NO:12
2689-4599 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1693-2688 of SEQ ID NO:13
1693-2688 of SEQ ID NO:13
2689-4599 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1693-2688 of SEQ ID NO:14
1693-2688 of SEQ ID NO:14
2689-4599 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
1693-2688 of SEQ ID NO:15
2689-4599 of SEQ ID NO:15
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:12
1-1809 of SEQ ID NO:12
SEQ ID NO:18
SEQ ID NO:18
1-1809 of SEQ ID NO:12
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:13
1-1809 of SEQ ID NO:13
SEQ ID NO:18
SEQ ID NO:18
1-1809 of SEQ ID NO:13
1-1809 of SEQ ID NO:14
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:14
2641-4599 of SEQ ID NO:14
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:14
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:14
SEQ ID NO:18
SEQ ID NO:18
2641-4599 of SEQ ID NO:14
1-1809 of SEQ ID NO:15
1810-2640 of SEQ ID NO:12
1810-2640 of SEQ ID NO:12
2641-4599 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1810-2640 of SEQ ID NO:13
1810-2640 of SEQ ID NO:13
2641-4599 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1810-2640 of SEQ ID NO:14
1810-2640 of SEQ ID NO:14
2641-4599 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
1810-2640 of SEQ ID NO:15
2641-4599 of SEQ ID NO:15
1-1809 of SEQ ID NO:15
SEQ ID NO:18
SEQ ID NO:18
2641-4599 of SEQ ID NO:15

.